         Case 1:19-cv-05219-AT-DCF Document 91 Filed 07/01/20 Page 1 of 9



81,7(' 67$7(6 ',675,&7 &2857
6287+(51 ',675,&7 2) 1(: <25.
                                                                                      7/1/2020
;
&%, &$3,7$/ //&                                       
                                                        (&) &$6(
                       3ODLQWLII&RXQWHUFODLP          
                       'HIHQGDQW                       &$6( 12 &9 $7
                                                       
         Y                                            
                                                       
0,.( 08//(1 $1' 0,.( 08//(1                            
(1(5*< (48,30(17 5(6285&( ,1&                                       25'(5
                                                       
                       'HIHQGDQWV&RXQWHUFODLP 
                       3ODLQWLII                      
                                                       
                                                       
0,.( 08//(1 (1(5*< (48,30(17 
5(6285&( ,1&                                         
                                                       
                      7KLUG3DUW\ 3ODLQWLII           
                                                       
Y                                                     
                                                       
(9$1 &/$$5                                             
                                                       
                     7KLUG3DUW\ 'HIHQGDQW            
;

        3ODLQWLII&RXQWHUFODLP 'HIHQGDQW &%, &DSLWDO //& 7KLUG3DUW\ 'HIHQGDQW (YDQ &ODDU

'HIHQGDQW 0LNH 0XOOHQ DQG 'HIHQGDQW &RXQWHUFODLPDQW DQG 7KLUG3DUW\ 3ODLQWLII 0LNH 0XOOHQ

(QHUJ\ (TXLSPHQW 5HVRXUFH ,QF E\ DQG WKURXJK WKHLU UHVSHFWLYH FRXQVHO KDYLQJ MRLQWO\

VWLSXODWHG WR WKH WHUPV RI WKH ZLWKLQ 3URWHFWLYH 2UGHU DQG WKH &RXUW KDYLQJ EHHQ DGYLVHG RI DQG

KDYLQJ FRQVLGHUHG VDPH DQG IRU JRRG FDXVH VKRZQ LW LV KHUHE\

        25'(5(' WKDW DQ\ SHUVRQ VXEMHFW WR WKLV 2UGHU  LQFOXGLQJ ZLWKRXW OLPLWDWLRQ WKH

SDUWLHV WR WKLV DFWLRQ WKHLU UHSUHVHQWDWLYHV DJHQWV H[SHUWV DQG FRQVXOWDQWV DOO WKLUG SDUWLHV

SURYLGLQJ GLVFRYHU\ LQ WKLV DFWLRQ DQG DOO RWKHU LQWHUHVWHG SHUVRQV ZLWK DFWXDO RU FRQVWUXFWLYH

QRWLFH RI WKLV 2UGHU  VKDOO DGKHUH WR WKH IROORZLQJ WHUPV XSRQ SDLQ RI FRQWHPSW
        Case 1:19-cv-05219-AT-DCF Document 91 Filed 07/01/20 Page 2 of 9



             $Q\ SHUVRQ VXEMHFW WR WKLV 2UGHU ZKR UHFHLYHV IURP DQ\ RWKHU SHUVRQ DQ\

'LVFRYHU\ 0DWHULDO LH LQIRUPDWLRQ RI DQ\ NLQG SURYLGHG LQ WKH FRXUVH RI GLVFRYHU\ LQ WKLV

DFWLRQ WKDW LV GHVLJQDWHG DV &RQILGHQWLDO SXUVXDQW WR WKH WHUPV RI WKLV 2UGHU LQFOXGLQJ

LQIRUPDWLRQ GHVLJQDWHG DV &RQILGHQWLDO SULRU WR WKH HQWU\ RI WKLV 2UGHU VKDOO QRW GLVFORVH VXFK

&RQILGHQWLDO 'LVFRYHU\ 0DWHULDO WR DQ\RQH HOVH H[FHSW DV H[SUHVVO\ SHUPLWWHG KHUHXQGHU

             7KH SHUVRQ SURGXFLQJ DQ\ JLYHQ 'LVFRYHU\ 0DWHULDO PD\ GHVLJQDWH DV &RQILGHQWLDO

DQ\ SRUWLRQ WKHUHRI WKDW FRQWDLQV QRQSXEOLF EXVLQHVV FRPPHUFLDO ILQDQFLDO RU SHUVRQDO

LQIRUPDWLRQ WKH SXEOLF GLVFORVXUH RI ZKLFK LV HLWKHU UHVWULFWHG E\ ODZ RU ZRXOG OLNHO\ LQ WKH JRRG

IDLWK RSLQLRQ RI WKH SURGXFLQJ SHUVRQ VHULRXVO\ KDUP WKH SURGXFLQJ SHUVRQ¶V EXVLQHVV

FRPPHUFLDO ILQDQFLDO RU SHUVRQDO LQWHUHVWV RU FDXVH WKH SURGXFLQJ SHUVRQ WR YLRODWH KLV KHU RU LWV

SULYDF\ RU FRQILGHQWLDOLW\ REOLJDWLRQV WR RWKHUV

             :LWK UHVSHFW WR WKH FRQILGHQWLDO SRUWLRQ RI DQ\ 'LVFRYHU\ 0DWHULDO RWKHU WKDQ

GHSRVLWLRQ WUDQVFULSWV DQG H[KLELWV WKH SURGXFLQJ SHUVRQ RU WKDW SHUVRQ¶V FRXQVHO PD\ GHVLJQDWH

VXFK SRUWLRQ DV ³&RQILGHQWLDO´ E\ VWDPSLQJ RU RWKHUZLVH FOHDUO\ PDUNLQJ DV ³&RQILGHQWLDO´ WKH

GRFXPHQW RU SURWHFWHG SRUWLRQ LQ D PDQQHU WKDW ZLOO QRW LQWHUIHUH ZLWK OHJLELOLW\ RU DXGLELOLW\

'HSRVLWLRQ WHVWLPRQ\ PD\ EH GHVLJQDWHG DV ³&RQILGHQWLDO´ HLWKHU RQ WKH UHFRUG GXULQJ WKH

GHSRVLWLRQ RU LQ ZULWLQJ ZLWKLQ ILIWHHQ  EXVLQHVV GD\V RI UHFHLSW RI WKH WUDQVFULSW ,I VR

GHVLJQDWHG WKH ILQDO WUDQVFULSW RI WKH GHVLJQDWHG WHVWLPRQ\ VKDOO EH ERXQG LQ D VHSDUDWH YROXPH

DQG PDUNHG ³&RQILGHQWLDO ,QIRUPDWLRQ *RYHUQHG E\ 3URWHFWLYH 2UGHU´ E\ WKH UHSRUWHU

             ,I DW DQ\ WLPH SULRU WR WKH WULDO RI WKLV DFWLRQ D SURGXFLQJ SHUVRQ UHDOL]HV WKDW VRPH

SRUWLRQ>V@ RI 'LVFRYHU\ 0DWHULDO WKDW WKDW SHUVRQ SUHYLRXVO\ SURGXFHG ZLWKRXW OLPLWDWLRQ VKRXOG EH

GHVLJQDWHG DV &RQILGHQWLDO KH PD\ VR GHVLJQDWH E\ VR DSSULVLQJ DOO SDUWLHV LQ ZULWLQJ DQG VXFK

GHVLJQDWHG SRUWLRQ>V@ RI WKH 'LVFRYHU\ 0DWHULDO ZLOO WKHUHDIWHU EH WUHDWHG DV &RQILGHQWLDO XQGHU WKH



                                                    
       Case 1:19-cv-05219-AT-DCF Document 91 Filed 07/01/20 Page 3 of 9



WHUPV RI WKLV 2UGHU

              1R SHUVRQ VXEMHFW WR WKLV 2UGHU RWKHU WKDQ WKH SURGXFLQJ SHUVRQ VKDOO GLVFORVH DQ\

RI WKH 'LVFRYHU\ 0DWHULDO GHVLJQDWHG E\ WKH SURGXFLQJ SHUVRQ DV &RQILGHQWLDO WR DQ\ RWKHU SHUVRQ

ZKRPVRHYHU H[FHSW WR

            D WKH 3DUWLHV WR WKLV DFWLRQ

            E FRXQVHO UHWDLQHG VSHFLILFDOO\ IRU WKLV DFWLRQ LQFOXGLQJ DQ\ SDUDOHJDO FOHULFDO DQG

                RWKHU DVVLVWDQW HPSOR\HG E\ VXFK FRXQVHO DQG DVVLJQHG WR WKLV PDWWHU

            F DV WR DQ\ GRFXPHQW LWV DXWKRU LWV DGGUHVVHH DQG DQ\ RWKHU SHUVRQ LQGLFDWHG RQ WKH

                IDFH RI WKH GRFXPHQW DV KDYLQJ UHFHLYHG D FRS\

            G DQ\ ZLWQHVV ZKR FRXQVHO IRU D SDUW\ LQ JRRG IDLWK EHOLHYHV PD\ EH FDOOHG WR WHVWLI\

                DW WULDO RU GHSRVLWLRQ LQ WKLV DFWLRQ SURYLGHG VXFK SHUVRQ KDV ILUVW H[HFXWHG D 1RQ

                'LVFORVXUH $JUHHPHQW LQ WKH IRUP DQQH[HG DV DQ ([KLELW KHUHWR

            H DQ\ SHUVRQ UHWDLQHG E\ D SDUW\ WR VHUYH DV DQ H[SHUW ZLWQHVV RU RWKHUZLVH SURYLGH

                VSHFLDOL]HG DGYLFH WR FRXQVHO LQ FRQQHFWLRQ ZLWK WKLV DFWLRQ SURYLGHG VXFK SHUVRQ

                KDV ILUVW H[HFXWHG D 1RQ'LVFORVXUH $JUHHPHQW LQ WKH IRUP DQQH[HG DV DQ ([KLELW

                KHUHWR

            I DQ\ PHGLDWRU RU DUELWUDWRU WKDW WKH SDUWLHV HQJDJH LQ WKLV PDWWHU RU WKDW WKLV &RXUW

                DSSRLQWV SURYLGHG VXFK SHUVRQ KDV ILUVW H[HFXWHG D 1RQ'LVFORVXUH $JUHHPHQW LQ

                WKH IRUP DQQH[HG DV DQ ([KLELW KHUHWR

            J VWHQRJUDSKHUV HQJDJHG WR WUDQVFULEH GHSRVLWLRQV FRQGXFWHG LQ WKLV DFWLRQ DQG

            K WKH &RXUW DQG LWV VXSSRUW SHUVRQQHO

              3ULRU WR DQ\ GLVFORVXUH RI DQ\ &RQILGHQWLDO 'LVFRYHU\ 0DWHULDO WR DQ\ SHUVRQ

UHIHUUHG WR LQ VXESDUDJUDSKV  G   H RU  I DERYH VXFK SHUVRQ VKDOO EH SURYLGHG E\ FRXQVHO



                                                  
        Case 1:19-cv-05219-AT-DCF Document 91 Filed 07/01/20 Page 4 of 9



ZLWK D FRS\ RI WKLV 3URWHFWLYH 2UGHU DQG VKDOO VLJQ D 1RQ'LVFORVXUH $JUHHPHQW LQ WKH IRUP

DQQH[HG DV DQ ([KLELW KHUHWR VWDWLQJ WKDW WKDW SHUVRQ KDV UHDG WKLV 2UGHU DQG DJUHHV WR EH ERXQG E\

LWV WHUPV 6DLG FRXQVHO VKDOO UHWDLQ HDFK VLJQHG 1RQ'LVFORVXUH $JUHHPHQW KROG LW LQ HVFURZ DQG

SURGXFH LW WR RSSRVLQJ FRXQVHO HLWKHU SULRU WR VXFK SHUVRQ EHLQJ SHUPLWWHG WR WHVWLI\ DW GHSRVLWLRQ

RU WULDO RU DW WKH FRQFOXVLRQ RI WKH FDVH ZKLFKHYHU FRPHV ILUVW

             $OO &RQILGHQWLDO 'LVFRYHU\ 0DWHULDO ILOHG ZLWK WKH &RXUW DQG DOO SRUWLRQV RI

SOHDGLQJV PRWLRQV RU RWKHU SDSHUV ILOHG ZLWK WKH &RXUW WKDW GLVFORVH VXFK &RQILGHQWLDO 'LVFRYHU\

0DWHULDO VKDOO EH ILOHG XQGHU VHDO ZLWK WKH &OHUN RI WKH &RXUW DQG NHSW XQGHU VHDO XQWLO IXUWKHU

RUGHU RI WKH &RXUW 7KH 3DUWLHV ZLOO XVH WKHLU EHVW HIIRUWV WR PLQLPL]H VXFK VHDOLQJ

             $Q\ SDUW\ ZKR HLWKHU REMHFWV WR DQ\ GHVLJQDWLRQ RI FRQILGHQWLDOLW\ RU ZKR E\

FRQWUDVW UHTXHVWV VWLOO IXUWKHU OLPLWV RQ GLVFORVXUH VXFK DV DWWRUQH\V H\HV RQO\ LQ H[WUDRUGLQDU\

FLUFXPVWDQFHV  PD\ DW DQ\ WLPH SULRU WR WKH WULDO RI WKLV DFWLRQ VHUYH XSRQ FRXQVHO IRU WKH

GHVLJQDWLQJ SHUVRQ D ZULWWHQ QRWLFH VWDWLQJ ZLWK SDUWLFXODULW\ WKH JURXQGV RI WKH REMHFWLRQ RU

UHTXHVW ,I DJUHHPHQW FDQQRW EH UHDFKHG SURPSWO\ FRXQVHO IRU DOO DIIHFWHG SHUVRQV ZLOO FRQYHQH D

MRLQW WHOHSKRQH FDOO ZLWK WKH &RXUW WR REWDLQ D UXOLQJ

             $OO SHUVRQV DUH KHUHE\ SODFHG RQ QRWLFH WKDW WKH &RXUW LV XQOLNHO\ WR VHDO RU

RWKHUZLVH DIIRUG FRQILGHQWLDO WUHDWPHQW WR DQ\ 'LVFRYHU\ 0DWHULDO LQWURGXFHG LQ HYLGHQFH DW WULDO

HYHQ LI VXFK PDWHULDO KDV SUHYLRXVO\ EHHQ VHDOHG RU GHVLJQDWHG DV &RQILGHQWLDO 7KH &RXUW DOVR

UHWDLQV XQIHWWHUHG GLVFUHWLRQ ZKHWKHU RU QRW WR DIIRUG &RQILGHQWLDO WUHDWPHQW WR DQ\ &RQILGHQWLDO

'RFXPHQW RU LQIRUPDWLRQ FRQWDLQHG LQ DQ\ &RQILGHQWLDO 'RFXPHQW VXEPLWWHG WR WKH &RXUW LQ

FRQQHFWLRQ ZLWK DQ\ PRWLRQ DSSOLFDWLRQ RU DQ\ PRWLRQ DSSOLFDWLRQ RU SURFHHGLQJ WKDW PD\ UHVXOW

LQ DQ RUGHU DQGRU GHFLVLRQ E\ WKH &RXUW

            (DFK SHUVRQ ZKR KDV DFFHVV WR 'LVFRYHU\ 0DWHULDO WKDW KDV EHHQ GHVLJQDWHG DV



                                                   
        Case 1:19-cv-05219-AT-DCF Document 91 Filed 07/01/20 Page 5 of 9



&RQILGHQWLDO VKDOO WDNH DOO GXH SUHFDXWLRQV WR SUHYHQW WKH XQDXWKRUL]HG RU LQDGYHUWHQW GLVFORVXUH RI

VXFK PDWHULDO

              ,I DQ\ 3DUW\ EHFRPHV OHJDOO\ FRPSHOOHG WR GLVFORVH DQ\ &RQILGHQWLDO 'LVFRYHU\

0DWHULDO RI DQRWKHU 3DUW\ ZKHWKHU E\ ODZIXO VXESRHQD MXGLFLDO RU DGPLQLVWUDWLYH RUGHU

DSSOLFDEOH ODZ UXOH RU UHJXODWLRQ RU RWKHUZLVH  WKDW 3DUW\ VKDOO XVH DOO UHDVRQDEOH HIIRUWV WR

SURYLGH WKH RWKHU 3DUWLHV ZLWK SULRU QRWLFH WKHUHRI XQOHVV SUHFOXGHG E\ DSSOLFDEOH ODZV RU UXOHV

6XFK SULRU QRWLFH LI SHUPLWWHG E\ WLPH RU DOORZHG XQGHU WKH UHTXHVW VKRXOG EH DW OHDVW  GD\V

SULRU WR DQ\ GLVFORVXUH $Q\ SDUW\ ZLVKLQJ WR SURWHFW LWV &RQILGHQWLDO 'LVFRYHU\ 0DWHULDO RU

SUHYHQW VXFK GLVFORVXUH VKDOO EHDU WKH EXUGHQ WR GR VR

              ,I LQ FRQQHFWLRQ ZLWK WKLV OLWLJDWLRQ D SDUW\ LQDGYHUWHQWO\ GLVFORVHV LQIRUPDWLRQ

VXEMHFW WR D FODLP RI DWWRUQH\FOLHQW SULYLOHJH RU DWWRUQH\ ZRUN SURGXFW SURWHFWLRQ ,QDGYHUWHQWO\

'LVFORVHG ,QIRUPDWLRQ  VXFK GLVFORVXUH VKDOO QRW FRQVWLWXWH RU EH GHHPHG D ZDLYHU RU IRUIHLWXUH

RI DQ\ FODLP RI SULYLOHJH RU ZRUN SURGXFW SURWHFWLRQ ZLWK UHVSHFW WR WKH ,QDGYHUWHQWO\ 'LVFORVHG

,QIRUPDWLRQ DQG LWV VXEMHFW PDWWHU

              ,I D GLVFORVLQJ SDUW\ PDNHV D FODLP RI LQDGYHUWHQW GLVFORVXUH WKH UHFHLYLQJ SDUW\

VKDOO ZLWKLQ ILYH EXVLQHVV GD\V UHWXUQ RU GHVWUR\ DOO FRSLHV RI WKH ,QDGYHUWHQWO\ 'LVFORVHG

,QIRUPDWLRQ DQG SURYLGH D FHUWLILFDWLRQ RI FRXQVHO WKDW DOO VXFK LQIRUPDWLRQ KDV EHHQ UHWXUQHG RU

GHVWUR\HG XQOHVV WKH UHFHLYLQJ SDUW\ VHHNV WR GLVSXWH WKDW WKH LQIRUPDWLRQ LV SULYLOHJHG RU

RWKHUZLVH SURWHFWHG DV VHW IRUWK EHORZ 8QWLO WKH GLVSXWH LV UHVROYHG RU UXOHG XSRQ WKH UHFHLYLQJ

SDUW\ VKDOO XQGHUWDNH WR NHHS VXFK LQIRUPDWLRQ UHVWULFWHG VROHO\ IRU XVH LQ FRQQHFWLRQ ZLWK WKH

GLVSXWH RYHU WKH SULYLOHJH RU SURWHFWLRQ

              :LWKLQ ILYH EXVLQHVV GD\V RI WKH QRWLILFDWLRQ WKDW VXFK ,QDGYHUWHQWO\ 'LVFORVHG

,QIRUPDWLRQ KDV EHHQ UHWXUQHG RU GHVWUR\HG WKH GLVFORVLQJ SDUW\ VKDOO SURGXFH D SULYLOHJH ORJ ZLWK



                                                  
       Case 1:19-cv-05219-AT-DCF Document 91 Filed 07/01/20 Page 6 of 9



UHVSHFW WR WKH ,QDGYHUWHQWO\ 'LVFORVHG ,QIRUPDWLRQ

            7KH UHFHLYLQJ SDUW\ PD\ PRYH WKH &RXUW IRU DQ 2UGHU FRPSHOOLQJ SURGXFWLRQ RI

WKH ,QDGYHUWHQWO\ 'LVFORVHG ,QIRUPDWLRQ 7KH PRWLRQ VKDOO EH ILOHG XQGHU VHDO DQG VKDOO QRW DVVHUW

DV D JURXQG IRU HQWHULQJ VXFK DQ 2UGHU WKH IDFW RU FLUFXPVWDQFHV RI WKH LQDGYHUWHQW SURGXFWLRQ

            7KH GLVFORVLQJ SDUW\ UHWDLQV WKH EXUGHQ RI HVWDEOLVKLQJ WKH SULYLOHJHG RU SURWHFWHG

QDWXUH RI DQ\ ,QDGYHUWHQWO\ 'LVFORVHG ,QIRUPDWLRQ 1RWKLQJ LQ WKLV 2UGHU VKDOO OLPLW WKH ULJKW RI

DQ\ SDUW\ WR UHTXHVW DQ LQ FDPHUD UHYLHZ RI WKH ,QDGYHUWHQWO\ 'LVFORVHG ,QIRUPDWLRQ

            7KLV 3URWHFWLYH 2UGHU VKDOO VXUYLYH WKH WHUPLQDWLRQ RI WKH OLWLJDWLRQ :LWKLQ  GD\V

RI WKH ILQDO GLVSRVLWLRQ RI WKLV DFWLRQ DOO 'LVFRYHU\ 0DWHULDO GHVLJQDWHG DV &RQILGHQWLDO DQG DOO

FRSLHV WKHUHRI VKDOO EH GHVWUR\HG RU UHWXUQHG WR WKH SURGXFLQJ SHUVRQ

            7KLV &RXUW VKDOO UHWDLQ MXULVGLFWLRQ RYHU DOO SHUVRQV VXEMHFW WR WKLV 2UGHU WR WKH

H[WHQW QHFHVVDU\ WR HQIRUFH DQ\ REOLJDWLRQV DULVLQJ KHUHXQGHU RU WR LPSRVH VDQFWLRQV IRU DQ\

FRQWHPSW WKHUHRI



$JUHHG WR DQG VXEPLWWHG E\

29('      29(' //3                                          %$.(5         +267(7/(5 //3


%\     V -DPHV 7 5HLOO\                                  %\ V -HVVLH 0 *DEULHO
$DURQ - 6RORPRQ                                            -HVVLH 0 *DEULHO
-DPHV 7 5HLOO\                                             (PDLO MJDEULHO#EDNUHUODZFRP
(PDLO DDURQ#RYHGODZFRP                                     5RFNHIHOOHU 3OD]D
(PDLO MUHLOO\#RYHGODZFRP                                  1HZ <RUN 1< 
 *UHHQZLFK 6WUHHW                                        7HOHSKRQH  
1HZ <RUN 1HZ <RUN                                     )DFVLPLOH  
7HOHSKRQH  
)DFVLPLOH                                       $WWRUQH\V IRU &%, &DSLWDO //& DQG (YDQ
                                                            &ODDU
$WWRUQH\V IRU 0LNH 0XOOHQ DQG 0LNH 0XOOHQ (QHUJ\
(TXLSPHQW 5HVRXUFH ,QF



                                                 
Case 1:19-cv-05219-AT-DCF Document 91 Filed 07/01/20 Page 7 of 9
         Case 1:19-cv-05219-AT-DCF Document 91 Filed 07/01/20 Page 8 of 9



81,7(' 67$7(6 ',675,&7 &2857
6287+(51 ',675,&7 2) 1(: <25.
;
&%, &$3,7$/ //&                                       
                                                        (&) &$6(
                       3ODLQWLII&RXQWHUFODLP          
                       'HIHQGDQW                       &$6( 12 &9 $7
                                                       
         Y                                            
                                                       
0,.( 08//(1 $1' 0,.( 08//(1                            
(1(5*< (48,30(17 5(6285&( ,1&                           121',6&/2685( $*5((0(17
                                                       
                       'HIHQGDQWV&RXQWHUFODLP 
                       3ODLQWLII                      
                                                       
                                                       
0,.( 08//(1 (1(5*< (48,30(17 
5(6285&( ,1&                                         
                                                       
                      7KLUG3DUW\ 3ODLQWLII           
                                                       
Y                                                     
                                                       
(9$1 &/$$5                                             
                                                       
                     7KLUG3DUW\ 'HIHQGDQW            
;

        3ODLQWLII&RXQWHUFODLP 'HIHQGDQW &%, &DSLWDO //& 7KLUG3DUW\ 'HIHQGDQW (YDQ &ODDU

'HIHQGDQW 0LNH 0XOOHQ

        , BBBBBBBBBBBBBB >SULQW QDPH@ DFNQRZOHGJH WKDW , KDYH UHDG DQG XQGHUVWDQG WKH

3URWHFWLYH 2UGHU LQ WKLV DFWLRQ JRYHUQLQJ WKH QRQGLVFORVXUH RI WKRVH SRUWLRQV RI 'LVFRYHU\

0DWHULDO WKDW KDYH EHHQ GHVLJQDWHG DV &RQILGHQWLDO , DJUHH WKDW , ZLOO QRW GLVFORVH VXFK

&RQILGHQWLDO 'LVFRYHU\ 0DWHULDO WR DQ\RQH RWKHU WKDQ IRU SXUSRVHV RI WKLV OLWLJDWLRQ DQG WKDW DW WKH

FRQFOXVLRQ RI WKH OLWLJDWLRQ , ZLOO UHWXUQ DOO GLVFRYHU\ LQIRUPDWLRQ WR WKH SDUW\ RU DWWRUQH\ IURP

ZKRP , UHFHLYHG LW %\ DFNQRZOHGJLQJ WKHVH REOLJDWLRQV XQGHU WKH 3URWHFWLYH 2UGHU , XQGHUVWDQG

WKDW , DP VXEPLWWLQJ P\VHOI WR WKH MXULVGLFWLRQ RI WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 6RXWKHUQ

                                                          
         Case 1:19-cv-05219-AT-DCF Document 91 Filed 07/01/20 Page 9 of 9



'LVWULFW RI 1HZ <RUN IRU WKH SXUSRVH RI DQ\ LVVXH RU GLVSXWH DULVLQJ KHUHXQGHU DQG WKDW P\ ZLOOIXO

YLRODWLRQ RI DQ\ WHUP RI WKH 3URWHFWLYH 2UGHU FRXOG VXEMHFW PH WR SXQLVKPHQW IRU FRQWHPSW RI

&RXUW



'DWHG BBBBBBBBBBBBBBB                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             >6LJQDWXUH@




                                                
